DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Japan on 30 April 2020 and 18 May 2020. It is noted, however, that applicant has not filed a certified copy of the 2020-80277 and 2020-86846 applications as required by 37 CFR 1.55.
Claim Objections
Claims 18, 35, 52, 55, and 70 objected to because of the following informalities:  
In claim 18, lines 10-12, and claim 35, lines 12-14, “wherein the plasmonic metal quantum crystals having (a) a size … and (b) substantially free of agglomeration …” should be “wherein the plasmonic metal quantum crystals have (a) a size … and are (b) substantially free of agglomeration …” for proper verb form.  
In claim 52, “wherein pH of the buffer solution is about 7 or more, and.” should be “wherein pH of the buffer solution is about 7 or more.”.
In claims 55 and 70, “wherein the phase solidifying liquor further comprising an inactivation solution” should be “wherein the phase solidifying liquor further comprises an inactivation solution”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55 and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 55 and 70 introduce new matter and fail to comply with the written description requirement since the specification, claims, and drawings as originally filed do not disclose the claimed limitations. 
Claim 55 is directed to a method comprising:
mixing (i) a plasmonic metal complex solution comprising plasmonic metal quantum crystals and (ii) a buffer solution comprising a first antibody to form a phase solidifying liquor;
adding the phase solidifying liquor to a metal substrate to initiate coagulation of plasmonic metal quantum crystals on the metal substrate to form coagulated plasmonic metal quantum crystals,
wherein the plasmonic metal quantum crystals have an electrode potential more than that of the metal substrate configured to coagulate the plasmonic metal quantum crystals on the metal 
wherein the plasmonic metal quantum crystals have (a) a size range of 50 nm to 150 nm and are (b) substantially free of agglomeration of coagulated plasmonic metal quantum crystals with each other,
wherein the first antibody is immobilized on the metal substrate together with the plasmonic metal quantum crystals coagulated on the metal substrate to form an immobilized first antibody;
labeling a target with a fluorescent material to form a labeled target;
capturing the target to the immobilized first antibody on the coagulated plasmonic metal quantum crystals using an antigen-antibody reaction;
making a fluorescence image of the target captured to the immobilized first antibody by irradiating an exciting light;
observing the fluorescence image by a microscope;
counting fluorescence points in the fluorescence image; and
quantifying the target;
wherein the target is an outside protein of a virus, or the target is the virus itself,
wherein the phase solidifying liquor further comprises an inactivation solution.
Claim 70 is directed to a similar method in which the target is an outside protein of the SARS-CoV-2 virus, or the target is the SARS-CoV-2 virus itself, and which further comprises a step of binarizing the fluorescence image.
Such embodiments are new matter and lack written description because the specification does not provide any guidance for how one can make and use a metal substrate having 
Additionally, paragraph [0056] disclose an embodiment in which the method comprises a plasmonic metal complex solution comprising a plasmonic metal quantum crystals, and a buffer solution comprising either an antibody or an inactivated virus to be solidified on a metal substrate.  This embodiment produces an antibody or antigen solidified substrate in which quantum crystals of the plasmon metal complex in a measurement region of a substrate are substantially dispersed and aggregated in order to make a suitable substrate to be combined the antigen or antibody to be measured for detection. Thus, it appears that the method involves either an antibody, an antigen or an inactivated virus immobilized on a metal substrate together with the plasmonic metal quantum crystals coagulated on the metal substrate to form an immobilized reagent for use in fluorescent detection of analyte.  Nowhere in the specification is there a disclosure of an embodiment as now claimed and described above.
The specification further discloses “the virus and the antibodies it produces are added in an inactivating solution or buffer and mixed with a plasmonic metal complex reagent (e.g., an aqueous solution of silver thiosulfate) for solidification and added onto a solidified substrate to aggregate” at para [00196]. This suggests that the virus and antibodies transition to solid phase  new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Clarification is required.
Claim Rejections - 35 USC § 103
Claims 18, 33, 52-54, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JP 2016080565A, citations refer to provided translation) in view of Hasegawa et al. (US 10,215,700, hereinafter Hasegawa ‘700) and Yu et al. (“Detection of Ebola virus envelope using monoclonal and polyclonal antibodies in ELISA, surface plasmon resonance and a quartz crystal microbalance immunosensor”, Journal of Virological Methods, 2006, 10 pages).
Hasegawa et al. teach a virus detection method comprising:
mixing (i) a plasmonic metal complex solution comprising plasmonic metal quantum crystals, and (ii) a buffer solution comprising a first antibody to form a phase solidifying liquor (plasmon metal complex aqueous solution and Ebolavirus antibody are mixed, para [0005], [0008]; an embodiment using anti-Ebolavirus nucleoprotein monoclonal antibody is disclosed);
adding the phase solidifying liquor to a metal substrate to initiate coagulation of plasmonic metal quantum crystals on the metal substrate to form coagulated plasmonic metal quantum crystals (steps a) and b), para [0005]-[0008]; a step of preparing an Ebolavirus antibody-immobilized substrate by aggregating bound plasmon metal complex quantum crystals and immobilizing an Ebolavirus antibody, para [0005]; a quantum crystal of a silver thiosulfate 
wherein the plasmonic metal quantum crystals have an electrode potential more than that of the metal substrate configured to coagulate the plasmonic metal quantum crystals on the metal substrate due to electrode potential different between the metal substrate and the plasmonic metal quantum crystals (the electrode potential of the supporting metal is slightly lower than the equilibrium potential of the metal complex aqueous solution, para [0013], [0008]),
wherein the plasmonic metal quantum crystals have (a) a size in a range of 50 nm to 150 nm (the quantum crystal is formed into a hexagonal columnar shape of about 100nm, para [0013]) and are substantially free of agglomeration of coagulated plasmonic metal quantum crystals with each other (Hasegawa et al. appear to depict hexagonal crystals of plasmon metal complex that are substantially free of agglomeration, see the Figure),
wherein the first antibody is immobilized on the metal substrate together with the plasmonic metal quantum crystals coagulated on the metal substrate to form an immobilized first antibody (para [0005]-[0008], para [0012]);
labeling a target to form a labeled target (enzyme-labeled anti-rabbit antibody binds to anti-nucleoprotein rabbit polyclonal antibody bound to nucleoprotein (target), para [0007]);
capturing the target to the immobilized first antibody on the coagulated plasmonic metal quantum crystals using an antigen-antibody reaction (an Ebolavirus antibody is immobilized on a metal complex quantum crystal precipitated on a carrier metal from a plasmon metal complex solution, and an Ebola virus antigen (or nucleoprotein) is bound thereto form a large number of hot spots, para [0012]); and

Hasegawa et al. fail to teach:
labeling target with a fluorescent material;
making a fluorescence image of the target captured to the immobilized first antibody by irradiating an exciting light;
observing the fluorescence image by a microscope;
counting fluorescence points in the fluorescence image;
wherein the target is an outside protein of a virus, or the target is the virus itself.
Hasegawa ‘700 teach methods of detecting using plasmonic substrates on which silver complex quantum crystal have been prepared (abstract, col. 3, lines 7-40). Hasegawa ‘700 teach Raman spectrum analysis (as in Hasegawa et al.) but also detection by fluorescence imaging (abstract, Figs. 11 and 19). Hasegawa ‘700 teach that fluorescent labeling markers such as antibodies can be adsorbed to the plasmonic chips, so that plasmons on the chips can enhance the emission of fluorescence intensity (col. 2 line 60-col. 3, line 16; col. 4, lines 24-30; col. 16, lines 10-17). Specifically, Hasegawa ‘700 teach:
making a fluorescence image of the target captured to the immobilized first antibody by irradiating an exciting light (irradiating substrate with crystals and immobilized (absorbed) targets to produce a fluorescence image, col. 3, lines 47-53, col. 4, lines 1-15);
observing the fluorescence image by a microscope (col. 3, lines 20-25, col. 4, lines 1-15);
counting fluorescence points in the fluorescence image (the geometry, brightness and dimension of the fluorescence image can be quantified and resulting numerical values are subjected to histogram processing, col. 6, lines 1-19); and

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hasegawa et al. by substituting the enzyme label on the second antibody with the fluorescent label of Hasegawa ‘700 and to detect the target by fluorescence imaging using a microscope as taught by Hasegawa ‘700. One having ordinary skill in the art would have been motivated to substitute fluorescent labeling and detection for the enzyme-labeling with Raman detection of Hasegawa et al. in view of the art-recognized suitability of both fluorescence and Raman as suitable means for detecting assays performed on plasmonic substrates as in Hasegawa ‘700. One having ordinary skill in the art would have reasonable expectation of success in combining Hasegawa et al. and Hasegawa ‘700 because Hasegawa ‘700 teach both Raman spectrum analysis., as in Hasegawa et al., as well as detection by fluorescence imaging and both are similarly drawn to methods of detection of targets on plasmonic substrates.
Yu et al. teach polyclonal and monoclonal antibodies for the detection of Ebola virus (EBOV) envelope glycoprotein for the development of diagnostic reagents, including for use with surface plasmon resonance and quartz crystal microbalance immunosensors (abstract). Yu et al. teach detection of EBOV envelope glycoproteins (an outside protein of a virus) using an anti-EBOV Mab immobilized surface (section 2.6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Ebolavirus antigen of Hasegawa et al. to be the EBOV envelope glycoproteins in Yu et al. and to subsequently substitute the Ebolavirus 
Regarding claim 33, Hasegawa et al. teach the target is labelled by a sandwich method (uses both a capture antibody and a labeled antibody conveying a sandwich immunoassay, para [0007]).
Regarding claim 52, Hasegawa et al. teach adding the Ebolavirus antibody diluted in PBS buffer (para [0018]). It is asserted by the examiner that PBS was well known in the prior art to have a pH of about 7 or more. This is taken to be admitted prior art as Applicant has failed to specifically traverse this assertion (MPEP 2144.03).
Regarding claim 53, Hasegawa et al. teach the plasmonic metal complex solution comprises a density of the plasmonic metal quantum crystals in a range of 1000 to 5000 ppm (aqueous solution having an ion concentration of 1000 ppm, para [0013]).
Regarding claim 54, Hasegawa et al. teach blowing an air to stop agglomeration of the coagulated plasmonic metal quantum crystals on the metal substrate (solution was removed using the vaporized gas of a dustproof spray, para [0019]).
Regarding claim 66, Hasegawa et al. in view of Hasegawa ‘700 and Yu et al. teach the method of 18 as detailed above, wherein the virus is an animal virus (Ebola virus).

Claims 28-29 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JP 2016080565A, citations refer to provided translation) in view of Hasegawa et al. (US 10,215,700, hereinafter Hasegawa ‘700) and Yu et al. (“Detection of Ebola virus  as applied to claim 18 above, and further in view of Kaneko et al. (US 2015/0199722 A1).
Regarding claims 28 and 29, Hasegawa et al. in view of Hasegawa ‘700 and Yu et al. teach the method of claim 18 as detailed above, but fail to teach the method further comprising binarizing the fluorescence image into fluorescence points, wherein the binarizing comprises performing an analysis condition comprising one or more of a brightness, an area of the fluorescence image, and a circularity of the fluorescence points.
Kaneko et al. teach an image processing method (para [0017], [0113]-[0114], [0116], [0118], [0120]) comprising:
making a fluorescence image of a target by irradiating an exciting light (an image acquiring step of acquiring image information representing an image acquired by irradiating a target with excitation light, para [0017]);
observing the fluorescence image by a microscope (observing fluorescence generated, para [0017]; epi-illumination microscope used in conjunction with CCD camera, para [0088]);
binarizing the fluorescence image into fluorescence points (image determination unit 211 includes a blob analysis unit 211a that performs blob analysis based on the fluorescence intensities (luminance values) computed by the fluorescence intensity computation unit 151. Blob analysis is image processing that treats either of two values (white and black) as a lump (blob) in a binary image obtained by binarizing a processing target image, and analyzing the blob shape features such as the presence or absence, number, area, length, perimeter, and roundness, para [0113]; the blob analysis unit 211a provides a pixel value, one, to pixels whose luminance 
wherein the binarizing comprises performing an analysis condition comprising one or more of a brightness, an area of the fluorescence image, and a circularity of the fluorescence points (in Step S22 subsequent to Step S21, the blob analysis unit 211a computes the characteristic amounts of the pixel areas in which the fluorescence intensity is a reference value or more using blob analysis for the fluorescence observation image, para [0116]; in the aforementioned embodiment, brightness (luminance values/fluorescence intensity) serves as the analysis condition); and
counting fluorescence points in the fluorescence image (the blob analysis unit 211a computes characteristic amounts for areas (fluorescence areas) of pixels having the pixel value one in the binary image, e.g., the number of fluorescence areas whose area is a specified threshold value (area threshold value), para [0118], [0120]).
Regarding claim 59, Kaneko et al. teach a fluorescence counting unit (image determination unit 211, [0113]) configured to binarize the fluorescence image into the fluorescence points and quantitively count the fluorescence points (image determination unit 211 includes a blob analysis unit 211a that performs blob analysis based on the fluorescence intensities (luminance values) computed by the fluorescence intensity computation unit 151. Blob analysis is image processing that treats either of two values (white and black) as a lump (blob) in a binary image obtained by binarizing a processing target image, and analyzing the blob shape features such as the presence or absence, number, area, length, perimeter, and roundness, para [0113]-[0114], [0116], [0118], [0120]).
.

Claims 35, 60-61, and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JP 2016080565A, citations refer to provided translation) in view of Hasegawa et al. (US 10,215,700, hereinafter Hasegawa ‘700), Kaneko et al. (US 2015/0199722 A1), and Tan et al. (“Rapid and quantitative detection of COVID-19 markers in micro-liter sized samples”, bioRxiv preprint doi: https://doi.org/10.1101/2020.04.20.052233, posted April 22, 2020, 17 pages).
Hasegawa et al. teach a virus detection method comprising:
mixing (i) a plasmonic metal complex solution comprising plasmonic metal quantum crystals, and (ii) a buffer solution comprising a first antibody to form a phase solidifying liquor 
adding the phase solidifying liquor to a metal substrate to initiate coagulation of plasmonic metal quantum crystals on the metal substrate to form coagulated plasmonic metal quantum crystals (steps a) and b), para [0005]-[0008]; a step of preparing an Ebolavirus antibody-immobilized substrate by aggregating bound plasmon metal complex quantum crystals and immobilizing an Ebolavirus antibody, para [0005]; a quantum crystal of a silver thiosulfate complex is agglutinated on a copper alloy substrate together with an Ebola virus antibody, para [0007]; para [0008]; an Ebolavirus antibody is immobilized on a metal complex quantum crystal precipitated on a carrier metal from a plasmon metal complex solution, para [0012]), 
wherein the plasmonic metal quantum crystals have an electrode potential more than that of the metal substrate configured to coagulate the plasmonic metal quantum crystals on the metal substrate due to electrode potential different between the metal substrate and the plasmonic metal quantum crystals (the electrode potential of the supporting metal is slightly lower than the equilibrium potential of the metal complex aqueous solution, para [0013], [0008]),
wherein the plasmonic metal quantum crystals have (a) a size in a range of 50 nm to 150 nm (the quantum crystal is formed into a hexagonal columnar shape of about 100nm, para [0013]) and are substantially free of agglomeration of coagulated plasmonic metal quantum crystals with each other (Hasegawa et al. appear to depict hexagonal crystals of plasmon metal complex that are substantially free of agglomeration, see the Figure),
wherein the first antibody is immobilized on the metal substrate together with the plasmonic metal quantum crystals coagulated on the metal substrate to form an immobilized first antibody (para [0005]-[0008], para [0012]);

capturing the target to the immobilized first antibody on the coagulated plasmonic metal quantum crystals using an antigen-antibody reaction (an Ebolavirus antibody is immobilized on a metal complex quantum crystal precipitated on a carrier metal from a plasmon metal complex solution, and an Ebola virus antigen (or nucleoprotein) is bound thereto form a large number of hot spots, para [0012]); and
quantifying the target (measurement method using Raman spectroscopy of an Ebolavirus antigen, para [0001], step d), para [0005], [0008]).
Hasegawa et al. fail to teach:
labeling target comprising the SARS-CoV-2 virus with a fluorescent material;
making a fluorescence image of the target captured to the immobilized first antibody on the coagulated plasmonic metal quantum crystals by irradiating an exciting light;
observing the fluorescence image by a microscope;
binarizing the fluorescence image into fluorescence points;
counting fluorescence points in the fluorescence image;
wherein the target is an outside protein of the SARS-CoV-2 virus, or the target is the SARS-CoV-2 virus itself.
Hasegawa ‘700 teach methods of detecting using plasmonic substrates on which silver complex quantum crystal have been prepared (abstract, col. 3, lines 7-40). Hasegawa ‘700 teach Raman spectrum analysis (as in Hasegawa et al.) but also detection by fluorescence imaging (abstract, Figs. 11 and 19). Hasegawa ‘700 teach that fluorescent labeling markers such as antibodies can be adsorbed to the plasmonic chips, so that plasmons on the chips can enhance the 
making a fluorescence image of the target captured to the immobilized first antibody on the coagulated plasmonic metal quantum crystals by irradiating an exciting light (irradiating substrate with crystals and immobilized (absorbed) targets to produce a fluorescence image, col. 3, lines 47-53, col. 4, lines 1-15);
observing the fluorescence image by a microscope (col. 3, lines 20-25, col. 4, lines 1-15);
counting fluorescence points in the fluorescence image (the geometry, brightness and dimension of the fluorescence image can be quantified and resulting numerical values are subjected to histogram processing, col. 6, lines 1-19); and
quantifying the target (the geometry, brightness and dimension of the fluorescence image can be quantified and resulting numerical values are subjected to histogram processing, col. 6, lines 1-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hasegawa et al. by substituting the enzyme label on the second antibody with the fluorescent label of Hasegawa ‘700 and to detect the target by fluorescence imaging using a microscope as taught by Hasegawa ‘700. One having ordinary skill in the art would have been motivated to substitute fluorescent labeling and detection for the enzyme-labeling with Raman detection of Hasegawa et al. in view of the art-recognized suitability of both fluorescence and Raman as suitable means for detecting assays performed on plasmonic substrates as in Hasegawa ‘700. One having ordinary skill in the art would have reasonable expectation of success in combining Hasegawa et al. and Hasegawa ‘700 because Hasegawa ‘700 teach both Raman spectrum analysis., as in Hasegawa et al., as well as detection 
Kaneko et al. teach an image processing method (para [0017], [0113]-[0114], [0116], [0118], [0120]) comprising:
making a fluorescence image of a target by irradiating an exciting light (an image acquiring step of acquiring image information representing an image acquired by irradiating a target with excitation light, para [0017]);
observing the fluorescence image by a microscope (observing fluorescence generated, para [0017]; epi-illumination microscope used in conjunction with CCD camera, para [0088]);
binarizing the fluorescence image into fluorescence points (image determination unit 211 includes a blob analysis unit 211a that performs blob analysis based on the fluorescence intensities (luminance values) computed by the fluorescence intensity computation unit 151. Blob analysis is image processing that treats either of two values (white and black) as a lump (blob) in a binary image obtained by binarizing a processing target image, and analyzing the blob shape features such as the presence or absence, number, area, length, perimeter, and roundness, para [0113]; the blob analysis unit 211a provides a pixel value, one, to pixels whose luminance value is the reference value or more, and a pixel value, zero, to the other pixels, among the pixels in the fluorescence observation image, and creates a binary image, para [0116]),
wherein the binarizing comprises performing an analysis condition comprising one or more of a brightness, an area of the fluorescence image, and a circularity of the fluorescence points (in Step S22 subsequent to Step S21, the blob analysis unit 211a computes the characteristic amounts of the pixel areas in which the fluorescence intensity is a reference value or more using blob analysis for the fluorescence observation image, para [0116]; in the 
counting fluorescence points in the fluorescence image (the blob analysis unit 211a computes characteristic amounts for areas (fluorescence areas) of pixels having the pixel value one in the binary image, e.g., the number of fluorescence areas whose area is a specified threshold value (area threshold value), para [0118], [0120]).
Kaneko et al. teach a fluorescence counting unit (image determination unit 211, [0113]) configured to binarize the fluorescence image into the fluorescence points and quantitively count the fluorescence points (image determination unit 211 includes a blob analysis unit 211a that performs blob analysis based on the fluorescence intensities (luminance values) computed by the fluorescence intensity computation unit 151. Blob analysis is image processing that treats either of two values (white and black) as a lump (blob) in a binary image obtained by binarizing a processing target image, and analyzing the blob shape features such as the presence or absence, number, area, length, perimeter, and roundness, para [0113]-[0114], [0116], [0118], [0120]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Hasegawa et al. in view of Hasegawa ‘700 the steps of binarizing the fluorescence image into fluorescence points, wherein the binarizing comprises performing an analysis condition comprising a brightness, using a fluorescence counting unit configured to binarize the fluorescence image into the fluorescence points and quantitively count the fluorescence points as in Kaneko et al. because Hasegawa et al. in view of Hasegawa ‘700 is generic with respect to how the fluorescence points in the fluorescence image are generated and one would be motivated to use the appropriate technique for sensitive detection of the target. One having ordinary skill in the art would have reasonable 
Tan et al. teach detection of SARS-CoV-2 Spike S1 protein by a standard ELISA immunoassay format (abstract, p. 8). Before the effective filing date of the invention, there was considerable interest in detecting the virus that causes COVID-19, as discussed for example by Tan et al. (abstract, introduction).
It would have been obvious to one having ordinary skill in the art to adapt the assay methods of Hasegawa et al. in view of Hasegawa ‘700 and Kaneko et al. in order to detect the SARS-CoV-2 virus in order to detect and diagnose SARS-CoV-2 infection in afflicted individuals. One having ordinary skill in the art would have reasonable expectation of success as Tan et al. report successful detection of SARS-CoV-2 via the S1 protein.
Regarding claim 60, Hasegawa et al. teach adding the antibody diluted in PBS buffer (para [0018]). It is asserted by the examiner that PBS was well known in the prior art to have a pH of about 7 or more. This is taken to be admitted prior art as Applicant has failed to specifically traverse this assertion (MPEP 2144.03).
Regarding claim 61, Hasegawa et al. teach the plasmonic metal complex solution comprises a density of the plasmonic metal quantum crystals in a range of 1000 to 5000 ppm (aqueous solution having an ion concentration of 1000 ppm, para [0013]).
Regarding claim 69, Hasegawa et al. in view of Hasegawa ‘700 and Kaneko et al. teach the binarizing comprises performing an analysis condition comprising one or more of a brightness, an area of the fluorescence image, and a circularity of the fluorescence points as detailed above.
Response to Arguments
Applicant's arguments filed 7 March 2022 have been fully considered and are partially persuasive to overcome the rejection of record.
Regarding Applicant’s claim for foreign priority, Applicant in the reply filed 7 March 2022 lists WIPO DAS codes (see p. 9), however this is not the proper process for requesting retrieval of the foreign priority documents as required by 37 CFR 1.55. The WIPO DAS access codes should be furnished by submitting a corrected ADS and a request for a corrected filing receipt. See https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx for more information.
Regarding the objection to the drawings, Applicant has submitted replacement drawings to remedy the previous drawing objections. The replacement drawings are sufficient to overcome the objection of record and the previous drawing objections have been withdrawn.
Regarding the rejections under 35 U.S.C. 112(a), the previous 112(a) rejections have been withdrawn in light of amendments to the claims.
Regarding the rejections under 35 U.S.C. 112(b), the previous 112(b) rejections have been withdrawn in light of amendments to the claims.
Applicant’s arguments, see p. 11-13, filed 7 March 2022, with respect to the rejection(s) of claim(s) 35 and 60-61 under 35 U.S.C. 103 have been fully considered and are persuasive in light of amendments to the claim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hasegawa et al. (JP 2016080565A, citations refer to provided translation) in view of Hasegawa et al. (US 10,215,700, hereinafter Hasegawa ‘700), Kaneko et al. (US 2015/0199722 A1), and Tan et al. 
Applicant’s arguments, see p. 12, filed 7 March 2022, with respect to the rejection(s) of claim(s) 18 and dependent claims under 35 U.S.C. 103 have been fully considered and are not persuasive. Hasegawa et al. (JP 2016080565A, citations refer to provided translation) in view of Hasegawa et al. (US 10,215,700, hereinafter Hasegawa ‘700) and Yu et al. (“Detection of Ebola virus envelope using monoclonal and polyclonal antibodies in ELISA, surface plasmon resonance and a quartz crystal microbalance immunosensor”, Journal of Virological Methods, 2006, 10 pages) teach the limitations of claim 18 as detailed above.  
Regarding Hasegawa ‘907, Applicant argues that Hasegawa ‘907 fails to teach the plasmonic metal quantum crystals are substantially free of agglomeration, citing Fig. 2. It is noted that the plasmonic metal quantum crystals of Fig. 3(a) that are formed on a phosphor bronze substrate appear to be substantially free of agglomeration (Fig. 3(a), col. 6, lines 17-20). Thus, Hasegawa ‘907 teaches the plasmonic metal quantum crystals are substantially free of agglomeration.
Applicant argues that claim 18 is amended similarly to claim 35 and should be patentable. This is not persuasive because Hasegawa et al. in view of Hasegawa ‘700 and Yu et al. teach all the limitations of claim 18 as detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641